Motion Denied and Order filed November 3, 2022.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-22-00286-CR
                              NO. 14-22-00287-CR
                                ____________

                       BRADY JOSEPH RAY, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 339th District Court
                             Harris County, Texas
                 Trial Court Cause Nos. 1736075 and 1736077


                                    ORDER

      In both of these appeals, appellant is represented by appointed counsel,
Mandy Miller. Appellant’s brief was originally due July 18, 2022. We have
granted a total of 90 days to file appellant’s brief until September 30, 2022. When
we granted the last extension, we noted that no further extensions would be granted
absent exceptional circumstances. No brief was filed by the due date. On October
4, 2022, a late brief notice was sent. No response was filed by the due date of
October 14, 2022. On October 17, 2022, counsel filed a further motion to extend
time to file appellant’s brief. Counsel did not allege any exceptional circumstances
in the request.

      We deny the motion to extend time and issue the following order.

      We order Mandy Miller to file a brief with the clerk of this court in each of
these appeals on or before November 17, 2022. If counsel does not timely file
appellant’s brief as ordered, the court may issue an order abating these appeals and
directing the trial court to conduct a hearing to determine the reason for the failure
to file the brief and the consideration of sanctions, appointment of new counsel, or
other appropriate relief.



                                   PER CURIAM




Panel consists of Justices Wise, Jewell and Poissant.